Citation Nr: 1816765	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO. 14-30 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for spinal disc rupture.

2. Entitlement to service connection for spinal disc rupture.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1999 to August 1999. He had subsequent service in the National Guard, which involved periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In October 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference. A transcript is included in the claims file.

The issue of service connection for a spinal disc rupture is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a May 2008 decision, the RO denied the Veteran's claim for service connection for a spinal disc rupture. The RO confirmed and continued that denial in a February 2009 rating decision. The Veteran did not file a timely appeal of that decision nor did he submit new and material evidence within the one year appeal period.

2. New and material evidence has been associated with the claims file since the February 2009 rating decision.

CONCLUSION OF LAW

New and material evidence sufficient to reopen the Veteran's claim has been 
received. 38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Petition to Reopen Service Connection for a Spinal Disc Rupture

The Veteran seeks to reopen his claim for service connection for a spinal disc rupture.

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C. § 5108; 38 C.F.R. 
§ 3.156 (a). "New" evidence is evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed. Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of the claim on any basis, whether a decision on the underlying merits or, a petition to reopen. Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the United States Court of Appeals for Veterans Claims (Court) held that § 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered. In a fact pattern where a prior denial was based on lack of current disability and nexus, the Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination. 

Regardless of any RO determinations that new and material evidence has been submitted to reopen service connection, the Board must still determine whether new and material evidence has been submitted in this matter. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Here, the Board finds that new and material evidence has been received sufficient to reopen the Veteran's claim. The RO denied service connection for a spinal disc rupture in May 2008, citing that the Veteran's service treatment records were unavailable and they were therefore unable to determine if the Veteran was treated for a spinal disc rupture in service. The RO received the Veteran's service treatment records in September 2008, and confirmed and continued the denial of service connection in a February 2009 rating decision, citing that there was no evidence the Veteran was diagnosed with or treated for a spinal disc rupture in service. The evidence of record at the time of the February 2009 rating decision included the Veteran's service treatment records and personal statements. The Veteran did not file a Notice of Disagreement (NOD) within a year of the rating decision; and therefore, the February 2009 rating decision became final. 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

Since the February 2009 rating decision, the Veteran's private treatment records from an earlier time period reflecting treatment for a spinal disc rupture have been associated with the claims file. An August 2001 treatment record notes the Veteran began to have low back pain approximately one and a half years prior but did not relate it to any specific incident. An October 2001 record notes the Veteran reported he injured his back in a fall during a period of ACDUTRA. The evidence is new because these records had not yet been received by the RO in adjudicating the Veteran's claim for service connection for a spinal disc rupture. The evidence is material because it relates to unestablished facts that are necessary to substantiate the claims.  Specifically, the new evidence - which is from 2001 - is much closer in time to the alleged in-service injury; and relates a history consistent with provided in the  evidence of record at the time of the prior final denial.  Together, the evidence suggests that the Veteran's spinal disability may be related to service. 

Regarding the newly submitted evidence, the Court has held that 38 C.F.R. 
§ 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim." Shade, 24 Vet. App. at 117-18. Given this standard, and presuming the credibility of the evidence, the Board finds that the additional evidence received since the February 2009 decision is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for a spinal disc rupture.

Accordingly, the Veteran's claim of entitlement to service connection for a spinal disc rupture is reopened.

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants. See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). In this case, required notice was provided in a February 2011 letter. As to VA's duty to assist, the Veteran's available service treatment records, VA medical records, and identified private treatment records have been obtained. As the service connection claim is not being reopened, there is no duty to obtain a VA examination or medical opinion. Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

The application to reopen the claim of service connection for a spinal disc rupture is granted. 

REMAND

The Veteran was not afforded a VA examination concerning his spinal disc rupture.
The conduct of a VA examination is required.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any outstanding VA or private medical records. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of an  spinal disc disability. 

The examiner is directed to consider the Veteran's service treatment records noting the February 2000 fall, the post-service treatment records from August 2001 concerning back pain and disc pathology, and the Veteran's statements regarding his back. 

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's spinal disc disability is causally or etiologically related to the Veteran's active service. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record. A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested. 

If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so. In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. After completion of the above and any other appropriate development deemed appropriate (to include a new VA examination to determine the nature and etiology of any acquired psychiatric disorders), readjudicate the issue on appeal on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


